                                                                              1
                                                                                                                                           February 11, 2019
                                                                              2

                                                                              3                                                                   CSI



                                                                              4

                                                                              5

                                                                              6

                                                                              7                       UNITED STATES DISTRICT COURT
                                                                              8        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                              9

                                                                             10
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071




                                                                                  RUBEN BECERRA,
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183




                                                                                                                             Case No.:    2:18-cv-01521-GW(KSx)
POOLE SHAFFERY




                                                                             11
                                                                                                    Plaintiff,
                                                                             12                                              STIPULATED PROTECTIVE
                                                                                       v.                                    ORDER
                                                                             13
                                                                                  ILLINOIS TOOL WORKS INC., A
                                                                             14 Corporation; HD SUPPLY, INC., A
                                                                                  Corporation; ITW COMMERCIAL
                                                                             15 CONSTRUCTION, NORTH
                                                                                  AMERICA, A Corporation; and DOES
                                                                             16 1 through 20, inclusive,

                                                                             17                     Defendants.
                                                                             18

                                                                             19
                                                                                       1.     A. PURPOSES AND LIMITATIONS
                                                                             20        Discovery in this action is likely to involve production of confidential,
                                                                             21 proprietary, or private information for which special protection from public disclosure

                                                                             22 and from use for any purpose other than prosecuting this litigation may be warranted.

                                                                             23 Accordingly, the parties hereby stipulate to and petition the Court to enter the

                                                                             24 following Stipulated Protective Order. The parties acknowledge that this Order does

                                                                             25 not confer blanket protections on all disclosures or responses to discovery and that

                                                                             26 the protection it affords from public disclosure and use extends only to the limited

                                                                             27 information or items that are entitled to confidential treatment under the applicable

                                                                             28 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                                                                                                                        1
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1 that this Stipulated Protective Order does not entitle them to file confidential

                                                                              2 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

                                                                              3 followed and the standards that will be applied when a party seeks permission from

                                                                              4 the court to file material under seal.

                                                                              5 B. GOOD CAUSE STATEMENT

                                                                              6         This action is likely to involve trade secrets, customer and pricing lists and
                                                                              7 other valuable research, development, commercial, financial, technical and/or

                                                                              8 proprietary information for which special protection from public disclosure and from

                                                                              9 use for any purpose other than prosecution of this action is warranted. Such

                                                                             10 confidential and proprietary materials and information consist of, among other things,
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 confidential business or financial information, information regarding confidential

                                                                             12 business practices, or other confidential research, development, or commercial

                                                                             13 information (including information implicating privacy rights of third parties),

                                                                             14 information otherwise generally unavailable to the public, or which may be privileged

                                                                             15 or otherwise protected from disclosure under state or federal statutes, court rules, case

                                                                             16 decisions, or common law. Accordingly, to expedite the flow of information, to

                                                                             17 facilitate the prompt resolution of disputes over confidentiality of discovery materials,

                                                                             18 to adequately protect information the parties are entitled to keep confidential, to

                                                                             19 ensure that the parties are permitted reasonable necessary uses of such material in

                                                                             20 preparation for and in the conduct of trial, to address their handling at the end of the

                                                                             21 litigation, and serve the ends of justice, a protective order for such information is

                                                                             22 justified in this matter. It is the intent of the parties that information will not be

                                                                             23 designated as confidential for tactical reasons and that nothing be so designated

                                                                             24 without a good faith belief that it has been maintained in a confidential, non-public

                                                                             25 manner, and there is good cause why it should not be part of the public record of this

                                                                             26 case.

                                                                             27 ///

                                                                             28 ///
                                                                                                                         2
                                                                                        STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1 2.      DEFINITIONS
                                                                              2         2.1   Action: [this pending federal law suit]. [*Option: consolidated or related
                                                                              3 actions.]

                                                                              4         2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                                                              5 of information or items under this Order.

                                                                              6         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                                                              7 how it is generated, stored or maintained) or tangible things that qualify for protection

                                                                              8 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

                                                                              9 Cause Statement.

                                                                             10         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 support staff).

                                                                             12         2.5   Designating Party: a Party or Non-Party that designates information or
                                                                             13 items    that it produces in disclosures or in responses to discovery as
                                                                             14 “CONFIDENTIAL.”

                                                                             15         2.6   Disclosure or Discovery Material: all items or information, regardless of
                                                                             16 the medium or manner in which it is generated, stored, or maintained (including,

                                                                             17 among other things, testimony, transcripts, and tangible things), that are produced or

                                                                             18 generated in disclosures or responses to discovery in this matter.

                                                                             19         2.7   Expert: a person with specialized knowledge or experience in a matter
                                                                             20 pertinent to the litigation who has been retained by a Party or its counsel to serve as

                                                                             21 an expert witness or as a consultant in this Action.

                                                                             22         2.8   House Counsel: attorneys who are employees of a party to this Action.
                                                                             23 House Counsel does not include Outside Counsel of Record or any other outside

                                                                             24 counsel.

                                                                             25         2.9   Non-Party: any natural person, partnership, corporation, association, or
                                                                             26 other legal entity not named as a Party to this action.

                                                                             27         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                                             28 to this Action but are retained to represent or advise a party to this Action and have
                                                                                                                         3
                                                                                        STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1 appeared in this Action on behalf of that party or are affiliated with a law firm which

                                                                              2 has appeared on behalf of that party, and includes support staff.

                                                                              3        2.11 Party: any party to this Action, including all of its officers, directors,
                                                                              4 employees, consultants, retained experts, and Outside Counsel of Record (and their

                                                                              5 support staffs).

                                                                              6        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                              7 Discovery Material in this Action.

                                                                              8        2.13 Professional Vendors: persons or entities that provide litigation support
                                                                              9 services (e.g., photocopying, videotaping, translating, preparing exhibits or

                                                                             10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 and their employees and subcontractors.

                                                                             12        2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                             13 designated as “CONFIDENTIAL.”

                                                                             14        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                             15 from a Producing Party.

                                                                             16 3.     SCOPE
                                                                             17        The protections conferred by this Stipulation and Order cover not only
                                                                             18 Protected Material (as defined above), but also (1) any information copied or extracted

                                                                             19 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

                                                                             20 Protected Material; and (3) any testimony, conversations, or presentations by Parties

                                                                             21 or their Counsel that might reveal Protected Material.

                                                                             22        Any use of Protected Material at trial shall be governed by the orders of the
                                                                             23 trial judge. This Order does not govern the use of Protected Material at trial.

                                                                             24 4. DURATION

                                                                             25        Even after final disposition of this litigation, the confidentiality obligations
                                                                             26 imposed by this Order shall remain in effect until a Designating Party agrees

                                                                             27 otherwise in writing or a court order otherwise directs. Final disposition shall be

                                                                             28 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                                                                                        4
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1 or without prejudice; and (2) final judgment herein after the completion and

                                                                              2 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

                                                                              3 including the time limits for filing any motions or applications for extension of time

                                                                              4 pursuant to applicable law.

                                                                              5 5.     DESIGNATING PROTECTED MATERIAL
                                                                              6        5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
                                                                              7 Party or Non-Party that designates information or items for protection under this

                                                                              8 Order must take care to limit any such designation to specific material that qualifies

                                                                              9 under the appropriate standards. The Designating Party must designate for protection

                                                                             10 only those parts of material, documents, items, or oral or written communications that
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 qualify so that other portions of the material, documents, items, or communications

                                                                             12 for which protection is not warranted are not swept unjustifiably within the ambit of

                                                                             13 this Order.

                                                                             14        Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                             15 that are shown to be clearly unjustified or that have been made for an improper

                                                                             16 purpose (e.g., to unnecessarily encumber the case development process or to impose

                                                                             17 unnecessary expenses and burdens on other parties) may expose the Designating Party

                                                                             18 to sanctions.

                                                                             19        If it comes to a Designating Party’s attention that information or items that it
                                                                             20 designated for protection do not qualify for protection, that Designating Party must

                                                                             21 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                                             22        5.2 Manner and Timing of Designations. Except as otherwise provided in this
                                                                             23 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

                                                                             24 or ordered, Disclosure or Discovery Material that qualifies for protection under this

                                                                             25 Order must be clearly so designated before the material is disclosed or produced.

                                                                             26        Designation in conformity with this Order requires:
                                                                             27                 (a)   for information in documentary form (e.g., paper or electronic
                                                                             28 documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                                                        5
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1 proceedings), that the Producing Party affix at a minimum, the legend

                                                                              2 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

                                                                              3 contains protected material. If only a portion or portions of the material on a page

                                                                              4 qualifies for protection, the Producing Party also must clearly identify the protected

                                                                              5 portion(s) (e.g., by making appropriate markings in the margins).

                                                                              6        A Party or Non-Party that makes original documents available for inspection
                                                                              7 need not designate them for protection until after the inspecting Party has indicated

                                                                              8 which documents it would like copied and produced. During the inspection and before

                                                                              9 the designation, all of the material made available for inspection shall be deemed

                                                                             10 “CONFIDENTIAL.” After the inspecting Party has identified thedocuments it wants
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 copied and produced, the Producing Party must determine which documents, or

                                                                             12 portions thereof, qualify for protection under this Order. Then, before producing the

                                                                             13 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”

                                                                             14 to each page that contains Protected Material. If only a portion or portions of the

                                                                             15 material on a page qualifies for protection, the Producing Party also must clearly

                                                                             16 identify the protected portion(s) (e.g., by making appropriate markings in the

                                                                             17 margins).

                                                                             18               (b)    for testimony given in depositions that the Designating Party
                                                                             19 identify the Disclosure or Discovery Material on the record, before the close of the

                                                                             20 deposition all protected testimony.

                                                                             21               (c)    for information produced in some form other than documentary
                                                                             22 and for any other tangible items, that the Producing Party affix in a prominent place

                                                                             23 on the exterior of the container or containers in which the information is stored the

                                                                             24 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants

                                                                             25 protection, the Producing Party, to the extent practicable, shall identify the protected

                                                                             26 portion(s).

                                                                             27        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                             28 failure to designate qualified information or items does not, standing alone, waive the
                                                                                                                        6
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1 Designating Party’s right to secure protection under this Order for such material.

                                                                              2 Upon timely correction of a designation, the Receiving Party must make reasonable

                                                                              3 efforts to assure that the material is treated in accordance with the provisions of this

                                                                              4 Order.

                                                                              5 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                              6        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                                              7 designation of confidentiality at any time that is consistent with the Court’s

                                                                              8 Scheduling Order.

                                                                              9        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                             10 resolution process under Local Rule 37.1 et seq.
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11        6.3    The burden of persuasion in any such challenge proceeding shall be on
                                                                             12 the Designating Party. Frivolous challenges, and those made for an improper purpose

                                                                             13 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

                                                                             14 expose the Challenging Party to sanctions. Unless the Designating Party has waived

                                                                             15 or withdrawn the confidentiality designation, all parties shall continue to afford the

                                                                             16 material in question the level of protection to which it is entitled under the Producing

                                                                             17 Party’s designation until the Court rules on the challenge.

                                                                             18 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                             19        7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                             20 disclosed or produced by another Party or by a Non-Party in connection with this

                                                                             21 Action only for prosecuting, defending, or attempting to settle this Action. Such

                                                                             22 Protected Material may be disclosed only to the categories of persons and under the

                                                                             23 conditions described in this Order. When the Action has been terminated, a Receiving

                                                                             24 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

                                                                             25        Protected Material must be stored and maintained by a Receiving Party at a
                                                                             26 location and in a secure manner that ensures that access is limited to the persons

                                                                             27 authorized under this Order.

                                                                             28
                                                                                                                        7
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                              2 otherwise ordered by the court or permitted in writing by the Designating Party, a

                                                                              3 Receiving     Party     may     disclose    any      information   or   item   designated
                                                                              4 “CONFIDENTIAL” only to:

                                                                              5               (a)     the Receiving Party’s Outside Counsel of Record in this Action,
                                                                              6 as well as employees of said Outside Counsel of Record to whom it is reasonably

                                                                              7 necessary to disclose the information for this Action;

                                                                              8               (b)     the officers, directors, and employees (including House Counsel)
                                                                              9 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                                             10               (c)     Experts (as defined in this Order) of the Receiving Party to whom
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 disclosure is reasonably necessary for this Action and who have signed the

                                                                             12 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                             13               (d)     the court and its personnel;
                                                                             14               (e)     court reporters and their staff;
                                                                             15               (f)     professional jury or trial consultants, mock jurors, and
                                                                             16 Professional Vendors to whom disclosure is reasonably necessary for this Action and

                                                                             17 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                             18               (g)     the author or recipient of a document containing the information
                                                                             19 or a custodian or other person who otherwise possessed or knew the information;

                                                                             20               (h)     during their depositions, witnesses ,and attorneys for witnesses, in
                                                                             21 the Action to whom disclosure is reasonably necessary provided: (1) the deposing

                                                                             22 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they

                                                                             23 will not be permitted to keep any confidential information unless they sign the

                                                                             24 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                                                                             25 agreed by the Designating Party or ordered by the court. Pages of transcribed

                                                                             26 deposition testimony or exhibits to depositions that reveal Protected Material may be

                                                                             27 separately bound by the court reporter and may not be disclosed to anyone except as

                                                                             28 permitted under this Stipulated Protective Order; and
                                                                                                                        8
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1               (i)   any mediator or settlement officer, and their supporting personnel,
                                                                              2 mutually agreed upon by any of the parties engaged in settlement discussions.

                                                                              3 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                              4 OTHER LITIGATION

                                                                              5        If a Party is served with a subpoena or a court order issued in other litigation
                                                                              6 that compels disclosure of any information or items designated in this Action as

                                                                              7 “CONFIDENTIAL,” that Party must:

                                                                              8        (a)    promptly notify in writing the Designating Party. Such notification shall
                                                                              9 include a copy of the subpoena or court order;

                                                                             10        (b)    promptly notify in writing the party who caused the subpoena or order to
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 issue in the other litigation that some or all of the material covered by the subpoena

                                                                             12 or order is subject to this Protective Order. Such notification shall include a copy of

                                                                             13 this Stipulated Protective Order; and

                                                                             14        (c)    cooperate with respect to all reasonable procedures sought to be pursued
                                                                             15 by the Designating Party whose Protected Material may be affected.

                                                                             16        If the Designating Party timely seeks a protective order, the Party served with
                                                                             17 the subpoena or court order shall not produce any information designated in this action

                                                                             18 as “CONFIDENTIAL” before a determination by the court from which the subpoena

                                                                             19 or order issued, unless the Party has obtained the Designating Party’s permission. The

                                                                             20 Designating Party shall bear the burden and expense of seeking protection in that court

                                                                             21 of its confidential material and nothing in these provisions should be construed as

                                                                             22 authorizing or encouraging a Receiving Party in this Action to disobey a lawful

                                                                             23 directive from another court.

                                                                             24 9.     A     NON-PARTY’S        PROTECTED        MATERIAL       SOUGHT       TO    BE
                                                                             25 PRODUCED IN THIS LITIGATION

                                                                             26        (a)    The terms of this Order are applicable to information produced by a Non-
                                                                             27 Party in this Action and designated as “CONFIDENTIAL.” Such information

                                                                             28 produced by Non-Parties in connection with this litigation is protected by the
                                                                                                                        9
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1 remedies and relief provided by this Order. Nothing in these provisions should be

                                                                              2 construed as prohibiting a Non-Party from seeking additional protections.

                                                                              3        (b)    In the event that a Party is required, by a valid discovery request, to
                                                                              4 produce a Non-Party’s confidential information in its possession, and the Party is

                                                                              5 subject to an agreement with the Non-Party not to produce the Non-Party’s

                                                                              6 confidential information, then the Party shall:

                                                                              7               (1)    promptly notify in writing the Requesting Party and the Non-Party
                                                                              8 that some or all of the information requested is subject to a confidentiality agreement

                                                                              9 with a Non-Party;

                                                                             10               (2)    promptly provide the Non-Party with a copy of the Stipulated
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 Protective Order in this Action, the relevant discovery request(s), and a reasonably

                                                                             12 specific description of the information requested; and

                                                                             13               (3)    make the information requested available for inspection by the
                                                                             14 Non-Party, if requested.

                                                                             15        (c)    If the Non-Party fails to seek a protective order from this court within 14
                                                                             16 days of receiving the notice and accompanying information, the Receiving Party may

                                                                             17 produce the Non-Party’s confidential information responsive to the discovery request.

                                                                             18 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

                                                                             19 any information in its possession or control that is subject to the confidentiality

                                                                             20 agreement with the Non-Party before a determination by the court. Absent a court

                                                                             21 order to the contrary, the Non-Party shall bear the burden and expense of seeking

                                                                             22 protection in this court of its Protected Material.

                                                                             23 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                             24        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                             25 Protected Material to any person or in any circumstance not authorized under this

                                                                             26 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

                                                                             27 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

                                                                             28 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                                                                        10
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1 persons to whom unauthorized disclosures were made of all the terms of this Order,

                                                                              2 and (d) request such person or persons to execute the “Acknowledgment and

                                                                              3 Agreement to Be Bound” that is attached hereto as Exhibit A.

                                                                              4 11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                                                                              5 PROTECTED MATERIAL

                                                                              6         When a Producing Party gives notice to Receiving Parties that certain
                                                                              7 inadvertently produced material is subject to a claim of privilege or other protection,

                                                                              8 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                                                                              9 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                                             10 may be established in an e-discovery order that provides for production without prior
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                                                                             12 parties reach an agreement on the effect of disclosure of a communication or

                                                                             13 information covered by the attorney-client privilege or work product protection, the

                                                                             14 parties may incorporate their agreement in the stipulated protective order submitted

                                                                             15 to the court.

                                                                             16 12.     MISCELLANEOUS
                                                                             17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                             18 person to seek its modification by the Court in the future.

                                                                             19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                             20 Protective Order no Party waives any right it otherwise would have to object to

                                                                             21 disclosing or producing any information or item on any ground not addressed in this

                                                                             22 Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                                                             23 ground to use in evidence of any of the material covered by this Protective Order.

                                                                             24         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                             25 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

                                                                             26 only be filed under seal pursuant to a court order authorizing the sealing of the specific

                                                                             27 Protected Material at issue. If a Party's request to file Protected Material under seal is

                                                                             28
                                                                                                                        11
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1 denied by the court, then the Receiving Party may file the information in the public

                                                                              2 record unless otherwise instructed by the court.

                                                                              3 13.    FINAL DISPOSITION
                                                                              4        After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                              5 days of a written request by the Designating Party, each Receiving Party must return

                                                                              6 all Protected Material to the Producing Party or destroy such material. As used in this

                                                                              7 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                              8 summaries, and any other format reproducing or capturing any of the Protected

                                                                              9 Material. Whether the Protected Material is returned or destroyed, the Receiving Party

                                                                             10 must submit a written certification to the Producing Party (and, if not the same person
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

                                                                             12 category, where appropriate) all the Protected Material that was returned or destroyed

                                                                             13 and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                                                                             14 compilations, summaries or any other format reproducing or capturing any of the

                                                                             15 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

                                                                             16 archival copy of all pleadings, motion papers, trial, deposition, and hearing

                                                                             17 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

                                                                             18 reports, attorney work product, and consultant and expert work product, even if such

                                                                             19 materials contain Protected Material. Any such archival copies that contain or

                                                                             20 constitute Protected Material remain subject to this Protective Order as set forth in

                                                                             21 Section 4 (DURATION).

                                                                             22 \\

                                                                             23 \\

                                                                             24 \\

                                                                             25 \\

                                                                             26 \\

                                                                             27

                                                                             28
                                                                                                                        12
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1 14.     Any violation of this Order may be punished by any and all appropriate
                                                                              2 measures including, without limitation, contempt proceedings and/or monetary

                                                                              3 sanctions.

                                                                              4 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                              5

                                                                              6 DATED: January 29, 2019

                                                                              7 ___/s/Michael P. O’Connor__________________________________

                                                                              8
                                                                                  Attorneys for Plaintiff

                                                                              9 DATED: January 29, 2019

                                                                             10
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071




                                                                                  __/s/ Jason A. Benkner___________________________________
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 Attorneys for Defendant

                                                                             12

                                                                             13 DATED: January 29, 2019

                                                                             14
                                                                                  __/s/ Peter H. Crossin___________________________________
                                                                             15 Attorneys for Intervenor

                                                                             16

                                                                             17 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                                                                             18
                                                                                  DATED:: February
                                                                                           eb ua y 11,, 2019
                                                                                                         0 9
                                                                             19
                                                                                _____________________________________
                                                                             20 _ ___
                                                                                    ______________
                                                                                                 ________________
                                                                                  Hon.
                                                                                    n. Karen L. Stevenson
                                                                                  Hon
                                                                             21 United States Magistrate Judge

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28
                                                                                                                         13
                                                                                        STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
                                                                              1                                        EXHIBIT A
                                                                              2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                              3 I,    _____________________________            [print   or    type    full   name],    of
                                                                              4 _________________ [print or type full address], declare under penalty of perjury that

                                                                              5 I have read in its entirety and understand the Stipulated Protective Order that was

                                                                              6 issued by the United States District Court for the Central District of California on

                                                                              7 [date] in the case of ___________ [insert formal name of the case and the number

                                                                              8 and initials assigned to it by the court]. I agree to comply with and to be bound by

                                                                              9 all the terms of this Stipulated Protective Order and I understand and acknowledge

                                                                             10 that failure to so comply could expose me to sanctions and punishment in the nature
                 400 SOUTH H OPE STREET, SUITE 720, LOS ANGELES , CA 90071
                    TELEPHONE: (213) 439-5390 F ACSIMILE: (213) 439-0183
POOLE SHAFFERY




                                                                             11 of contempt. I solemnly promise that I will not disclose in any manner any information

                                                                             12 or item that is subject to this Stipulated Protective Order to any person or entity except

                                                                             13 in strict compliance with the provisions of this Order.

                                                                             14 I further agree to submit to the jurisdiction of the United States District Court for the

                                                                             15 Central District of California for the purpose of enforcing the terms of this Stipulated

                                                                             16 Protective Order, even if such enforcement proceedings occur after termination of this

                                                                             17 action. I hereby appoint __________________________ [print or type full name] of

                                                                             18 _______________________________________ [print or type full address and

                                                                             19 telephone number] as my California agent for service of process in connection with

                                                                             20 this action or any proceedings related to enforcement of this Stipulated Protective

                                                                             21 Order.

                                                                             22 Date: ______________________________________

                                                                             23 City and State where sworn and signed: _________________________________

                                                                             24

                                                                             25 Printed name: _______________________________

                                                                             26

                                                                             27 Signature: __________________________________

                                                                             28
                                                                                                                        14
                                                                                       STIPULATION AND REQUEST FOR ORDER FOR CONFIDENTIAL PROTECTIVE ORDER
